Citation Nr: 1608170	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-34 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to December 1987, and from January 2003 to July 2003.  He also served in the U.S. Army National Guard for the State of Kansas from June 1998 through June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.


REMAND

Pursuant to the Board's February 2015 remand, the RO was to request a comprehensive statement from the Veteran concerning his motorcycle accident on April 7, 1987.  The RO was also to obtain any additional evidence identified by the Veteran and, regardless of the Veteran's response, to directly contact Naval Air Station Miramar and "NHSD" to see if any additional clinical records relating to the Veteran's motorcycle accident are available.

In May 2015, the RO requested a comprehensive statement from the Veteran regarding his inservice motorcycle accident.  In August 2015, not having received a reply from the Veteran, the RO issued a supplemental statement of the case.  In August 2015, the Veteran submitted a statement addressing his inservice motorcycle accident.  He also submitted a records release form, VA Form 21-4142, for treatment records relating to his motorcycle accident from Balboa Naval Hospital, which is also known as Naval Medical Center San Diego and NHSD.  A September 2015 response from VA's Private Medical Records Retrieval Center noted that the treatment records from Balboa Naval Hospital would not be obtained as this was a non-private facility, and these records must be obtained through the traditional process.  

No subsequent action appears to have been undertaken by the RO.  

Under these circumstances, the RO has not given any consideration to the Veteran's August 2015 statement concerning his inservice motorcycle accident.  The RO has also failed to make an adequate attempt to obtain pertinent treatment records directly from Naval Air Station Miramar and NHSD, a.k.a. Balboa Naval Hospital and Naval Medical Center San Diego.  Finally, the RO must request a complete copy of the Veteran's service personnel records, specifically to include any additional records which may be available concerning his having been charged violating U.C.M.J., Article III, operating a vehicle while drunk on April 7, 1987.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is remanded for the following action:

1.  The RO must directly contact: (1) Naval Air Station Miramar and (2) Balboa Naval Hospital, a.k.a. Naval Medical Center San Diego and NHSD and request any available clinical records relating to the Veteran's April 7, 1987 motorcycle accident.

The RO must also contact the appropriate agency to request a complete copy of the Veteran's service personnel file, to include any additional records which may be available concerning his having been charged with violating U.C.M.J., Article III, operating a vehicle while drunk, on April 7, 1987.
 
If, after making reasonable efforts to obtain the records identified above the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




